 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANNIE JAMES,                                     No. 2:17-cv-1433 MCE CKD P
12                        Plaintiff,
13           v.                                         ORDER
14    J. PRICE, et al.,
15                        Defendants.
16

17          On November 30, 2018, defendant Austin filed a motion asking, among other things, that

18   the court order plaintiff to appear for deposition. Plaintiff has not responded to the motion. Good

19   cause appearing, IT IS HEREBY ORDERED that within fourteen days of the date of this order,

20   plaintiff shall file a response to defendant’s motion. Failure to comply with this order will result

21   in dismissal of this action pursuant to Federal Rule of Civil Procedure 41(b).

22   Dated: January 28, 2019
                                                      _____________________________________
23
                                                      CAROLYN K. DELANEY
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26
27   jame1433.46

28
